Citation Nr: 1735669	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1957 to April 1977.  His decorations include the Combat Action Ribbon and Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified before the undersigned Veterans Law Judge at a May 2015 videoconference hearing.  A transcript of the hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In June 2015, the Board remanded the matter for additional development.  This matter is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay caused by this remand.  However, there are outstanding pertinent private treatment records that should be obtained.  In a September 2016 written statement, the Veteran indicated that he underwent a magnetic resonance imaging (MRI) study in August 2016, to assess the cause of his low back pain.  He had a follow-up appointment scheduled later that month.  As these records may be material to the elements necessary to prove the Veteran's claim and as he has identified the medical facility and time period where treatment took place, the appeal must be remanded so that these records may be obtained.  
38 C.F.R. § 3.159(c). 

Additionally, the January 2017 addendum opinion states that there was "no indication of chronic or continued low back pain after the [Veteran's] initial injury back in 1959."  However, the Veteran testified that he continued to suffer from recurring back pain and spasms about once a year to every eighteen months, which he self-treated with rest and medication.  See May 2015 Board Hearing Transcript at 4, 8.  Notably, in a July 2015 written statement, Dr. J.C., a flight surgeon, reported that he diagnosed the Veteran with a lumbar paraspinous muscle spasm in 1972 but did not enter into his health record so as not to interfere with his service duties.  The Veteran is competent to report experiencing ongoing back pain in service, and the Board finds his assertions credible.  The VA examiner impermissibly ignored the Veteran's lay testimony.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that the Board errs when it relies on a medical opinion that impermissibly rejects the veteran's lay history solely because it is not corroborated by medical records).  Therefore, the claim must be remanded for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, obtain all private treatment records from the Northwest Orthopedic Clinic, to include the August 2016 MRI and September 2016 follow up appointment, as well as any other private medical provider who treated the Veteran's back disorder since separation from service.  If any records are unavailable, document this finding in the claims file and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).  

2.  Then, obtain an addendum opinion from the November 2016 VA examiner (or other qualified physician, if unavailable).  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were reviewed.  No additional examination is necessary, unless the examiner determines otherwise.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current back disorder had its onset within one year of his separation from service or is otherwise etiologically related to his active military service.  In so opining, the examiner should accept as true the undocumented 1972 diagnosis of a back spasm and the Veteran's credible reports of back pain and spasms around once a year to every eighteen months during and since service.  See May 2015 Board Hearing Transcript at 4, 8; July 2015 statement of Dr. J.C.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal and issue a Supplemental Statement of the Case to the Veteran and his representative, as appropriate.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




